Citation Nr: 1313911	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  11-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a lower back disability.

3.  Entitlement to service connection for pes planus, to include calluses.

4.  Entitlement to a compensable evaluation for left wrist laceration scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In March 2013, the Veteran testified at a videoconference hearing held before the Board.  A transcript of this hearing could not be prepared due to a recording error.  After being advised of this situation, the Veteran requested that a new videoconference hearing be scheduled for him before the Board.

Accordingly, the case is remanded for the following action:  

Schedule the Veteran for a videoconference hearing before the Board, according to the date of his original request for such a hearing.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

